IN THE SUPREME COURT OF THE STATE OF NEVADA


                   BRENDA STOKES WILSON,                                     No. 70413
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,
                                                                                    FILED
                                     Respondent.                                    JUL 1 1 2016
                                                                                  TRACIE K LINDEMAN
                                         ORDER DISMISSING APPEAL                CLERK FlUPREME COURT

                                                                               BY     4 7
                                                                                     DEPUTY CLERK

                               This is an appeal from a district court          order    denying a
                   presentence motion to withdraw guilty plea. Eighth Judicial District
                   Court, Clark County; Kathleen E. Delaney, Judge.
                               After the initial review of this appeal revealed a jurisdictional
                   defect, we directed appellant's counsel to show cause why this appeal
                   should not be dismissed for lack of jurisdiction.   See Castillo v. State, 106
                   Nev. 349, 792 P.2d 1133 (1990) (right to appeal is statutory; where no
                   statute or court rule provides for an appeal; no right to appeal exists).
                   Appellant's counsel has filed a response to our show-cause order, but has
                   failed to demonstrate cause to allow this appeal to proceed. An order
                   denying a presentence motion to withdraw a guilty plea is not an
                   appealable order; the decision may be challenged on appeal from the
                   judgment of conviction. See Hargrove v. State, 100 Nev. 498, 686 P.2d 222
                   (1984). Accordingly, we conclude that we lack jurisdiction, and we
                               ORDER this appeal DISMISSED.



                                                                        J.
                                           Hardesty
                     Cl:52.20
                                             ,J.
SUPREME COURT
                   Saitta
      OF
    NEVADA

(0) 1947A )94V19
                 cc: Hon. Kathleen E. Delaney, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Brenda Stokes Wilson




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e